DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Introduction
This is a response to the applicant’s filing filed on 04/24/2020.  In virtue of this filing, claims 1-7 are currently presented in the instant application.
Drawings
The drawing submitted on 04/24/2020 has been considered by Examiner and made of record in the application file.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 4-5 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Pub. No.: 2017/0023803, hereinafter, “Han”) in view of Fukuda et al. (US Patent No.: 9,046,703, hereinafter, “Fukuda”).
Regarding claim 1, Han teaches an electronic modulating device (see figures 5), comprising:
a substrate (see figure 5, layer substrate 550, [0060-0062]);
a plurality of first electrodes disposed on the substrate (see figures 5-6, layer substrate 550, plurality of electrode 551-553, [0060-0062]);
a plurality of second electrodes disposed on the substrate (see figures 5-6, layer substrate 550, plurality of electrode 551-553, [0060-0062]); and
a common electrode disposed opposite to the plurality of first modulating electrodes and the plurality of second modulating electrodes (see figures 5-6, layer substrate 550, plurality of electrode 551-553, [0060-0062]);
wherein a first overlapping area formed between the common electrode and one of the plurality of first modulating electrodes is different from a second overlapping 
It should be noticed that Han fails to teach plurality of modulation electrodes. However, Fukuda teaches plurality of modulation electrodes (see claim 2), since both of prior arts disclosed optical modulator.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Fukuda into view of Han in order to modulation the optical signal to match the transmission line impedance.
Regarding claim 4, Han further teaches a modulating material disposed between the common electrode and the plurality of first modulating electrodes (see figure 5, it is clearly seen that the nanostructure 511-513 made by material for applied electric field, [0062]).
Regarding claim 5, Han further teaches a signal line disposed on the substrate, wherein the signal line is electrically connected to at least one of the plurality of first modulating electrodes and at least one of the plurality of second modulating electrodes (see figure 5, control voltage 530 provide the voltage for plurality of electrode 551-553, [0064]).
Regarding claim 7, Han further teaches one of the plurality of first modulating electrodes extends along a first longitudinal direction, one of the plurality of second modulating electrodes extends along a second longitudinal direction, and the first .

Claims 2-3 and 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Han et al. (US Pub. No.: 2017/0023803, hereinafter, “Han”) in view of Fukuda et al. (US Patent No.: 9,046,703, hereinafter, “Fukuda”) as applied to claim 1 above, and further in view of Karhiniemi (US Pub. No.: 2011/0090169).
Regarding claim 2, Han and Fukuda, in combination, fails to teach a ratio of a number of the plurality of first modulating electrodes to a number of the plurality of second modulating electrodes is in a range from 0.5 to 2.0. However, Karhiniemi teaches a ratio of a number of the plurality of first modulating electrodes to a number of the plurality of second modulating electrodes is in a different size and shape (see figures 2-3, plurality of sensor electrodes 21-23, [0047]). It appear to examiner that the range from 0.5 to 2.0 would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Karhiniemi into view of Han and Fukuda in order to make device compact and save space.
Regarding claim 3, Karhiniemi further teaches a ratio of the first overlapping area to the second overlapping area is in a range from 1.2 to 100 (see figures 2-3, [0047]). It appear to examiner that the range from 1.2 to 100 would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept.
Regarding claim 6, after combine, Han further teaches a plurality of third modulating electrodes disposed on the substrate, wherein a third overlapping area formed between the common electrode and one of the plurality of third modulating electrodes is different from the first overlapping area (see figure 5, common electrode 540, plurality of nanostructure 511-113, plurality of electrode 551-553, look down from the top, first overlap area 511, second overlap 512, [0060-0062]). A ratio of the number of the plurality of first modulating electrodes to a number of the plurality of third modulating electrodes is in a range from 0.5 to 2.0 (see figure 2, plurality of sensor electrodes 21-23, [0047]). It appear to examiner that the range from 0.5 to 2.0 would depend more upon the choice of the manufacturer and the choice of engineering, than on any inventive concept.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan A. Pham whose telephone number is              (571) 272-8097, the fax number is (571) 273-8097 and the email is tuan.pham01@uspto.gov.  The examiner can normally be reached on Monday through Friday, 8:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yuwen (Kevin) Pan can be reached on (571) 272-7855.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN PHAM/           Primary Examiner, Art Unit 2649